Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-41 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 13-16, 20-22, 26, 27, 29, 31, 33, and 35-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/368149 A1 by Raghavan et al. (hereafter referred to as Raghavan).
Regarding clam 1, Raghavan teaches a wireless communication device (see at least Fig. 7), comprising:
a transceiver (see at least Fig. 7 (735));
a memory (see at least Fig. 7(725) and ¶ [0104]); and
a processing circuit communicatively coupled to the transceiver and the
memory (see at least Fig. 7 (720)), the processing circuit configured to:
identify a first beam group with a number of beams equal to a maximum
number of allowed beams, and a second beam group with a number of beams
less than the maximum number of allowed beams (see at least ¶ [0077]; out of all beams, “first beam group”, determine top-k beams, “second beam group);
estimate channel statistics for each of the first beam group and the
second beam group (see at least ¶ [0077]; “determine and communicate correlation information”); and
select the second beam group for wireless communications when the
second beam group exhibits channel statistics that are at least substantially equal or greater than channel statistics for the first beam group (see at least ¶ [0077]; “top-K beams”).

Regarding clam 2, Raghavan teaches the wireless communication device of claim 1.  In addition, Raghavan teaches wherein the processing circuit is further configured to: select a precoder based at least in part on the second beam group with the number of beams less than the maximum number of allowed beams; generate a report message indicating the selected precoder; and transmit the report message via the transceiver (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 6, Raghavan teaches the wireless communication device of claim 1.  In addition, Raghavan teaches wherein the processing circuit is further configured to: select the second beam group for wireless communications when the second beam group exhibits channel statistics that are within a threshold amount less than the channel statistics for the first beam group (see at least ¶ [0083]).

Regarding clam 7, Raghavan teaches the wireless communication device of claim 1, wherein the processing circuit configured to estimate channel statistics for each of the first beam group and the second beam group comprises the processing circuit configured to: estimate channel statistics including at least one of channel correlation, covariance, or cross correlation (see at least ¶ [0077]).

Regarding clam 8, Raghavan teaches a method operational on a wireless communication device, comprising:
identifying a first beam group with a number of beams equal to a maximum
number of allowed beams, and a second beam group with a number of beams
less than the maximum number of allowed beams (see at least ¶ [0077]; out of all beams, “first beam group”, determine top-k beams, “second beam group);
estimating channel statistics for each of the first beam group and the
second beam group (see at least ¶ [0077]; “determine and communicate correlation information”); and
selecting the second beam group for wireless communications when the
second beam group exhibits channel statistics that are at least substantially equal or greater than channel statistics for the first beam group (see at least ¶ [0077]; “top-K beams”).

Regarding clam 9, Raghavan teaches the method of claim 8.  In addition, Raghavan teaches further comprising: selecting a precoder based at least in part on the second beam group; generating a report message indicating the selected precoder; and transmitting the report message (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 13, Raghavan teaches the method of claim 8.  In addition, Raghavan teaches wherein estimating channel statistics for each of the first beam group and the second beam group comprises: estimating channel statistics including at least one of channel correlation, covariance, or cross correlation (see at least ¶ [0077]).

Regarding clam 14, Raghavan teaches the method of claim 8.  In addition, Raghavan teaches wherein further comprising: selecting the second beam group for wireless communications when the second beam group exhibits channel statistics that are within a threshold amount less than the channel statistics for the first beam group (see at least ¶ [0083]).

Regarding clam 15, Raghavan teaches a wireless communication device, comprising:
means for identifying a first beam group with a number of beams equal to a maximum number of allowed beams, and a second beam group with a number of beams less than the maximum number of allowed beams (see at least ¶ [0077]; out of all beams, “first beam group”, determine top-k beams, “second beam group);
means for estimating channel statistics for each of the first beam group and the second beam group (see at least ¶ [0077]; “determine and communicate correlation information”); and
means for selecting the second beam group for wireless communications when the second beam group exhibits channel statistics that are at least substantially equal or greater than channel statistics for the first beam group (see at least ¶ [0077]; “top-K beams”).

Regarding clam 16, Raghavan teaches the wireless communication device of claim 15.  In addition, Raghavan teaches further comprising: means for selecting a precoder based at least in part on the second beam group with the number of beams less than the maximum number of allowed beams; means for generating a report message indicating the selected precoder; and means for transmitting the report message (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 20, Raghavan teaches the wireless communication device of claim 18.  In addition, Raghavan teaches wherein estimating channel statistics for each of the first beam group and the second beam group comprises: estimating channel statistics including at least one of channel correlation, covariance, or cross correlation (see at least ¶ [0077]).

Regarding clam 21, Raghavan teaches a non-transitory processor-readable storage medium storing processor-executable programming for causing a processing circuit to:
identify a first beam group with a number of beams equal to a maximum
number of allowed beams, and a second beam group with a number of beams
less than the maximum number of allowed beams (see at least ¶ [0077]; out of all beams, “first beam group”, determine top-k beams, “second beam group);
estimate channel statistics for each of the first beam group and the
second beam group (see at least ¶ [0077]; “determine and communicate correlation information”); and
select the second beam group for wireless communications when the
second beam group exhibits channel statistics that are at least substantially equal or greater than channel statistics for the first beam group (see at least ¶ [0077]; “top-K beams”).

Regarding clam 22, Raghavan teaches the processor-readable storage medium of claim 21.  In addition, Raghavan teaches further comprising processor-executable programming for causing a processing circuit to: select a precoder based at least in part on the second beam group with the number of beams less than the maximum number of allowed beams; generate a report message indicating the selected precoder; and transmit the report message (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 26, Raghavan teaches the processor-readable storage medium of claim 24.  In addition, Raghavan teaches wherein the processor-executable programming for causing a processing circuit to estimate channel statistics for each of the first beam group and the second beam group comprises processor-executable programming for causing a processing circuit to: estimate channel statistics including at least one of channel correlation, covariance, or cross correlation (see at least ¶ [0077]).

Regarding clam 27, Raghavan teaches a wireless communication device, comprising:
device (see at least Fig. 7), comprising:
a transceiver (see at least Fig. 7 (735));
a memory (see at least Fig. 7(725) and ¶ [0104]); and
a processing circuit communicatively coupled to the transceiver and the
memory (see at least Fig. 7 (720)), the processing circuit configured to:
receive a first message on a wireless network via the transceiver, the first
message indicating a precoder for utilization in sending beamformed transmissions, wherein the precoder designates a number of beams less than a
maximum number of beams permitted by the wireless network; precode a second message with the indicated precoder; and send via the transceiver a beamformed transmission including the precoded second message on the beams designated by the indicated precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 29, Raghavan teaches a method operational on a wireless communication device, comprising: receiving a first message on a wireless network, the message indicating a precoder for utilization in sending beamformed transmissions, wherein the precoder designates a number of beams less than a maximum number of beams permitted by the wireless network; precoding a second message with the indicated precoder; and sending a transmission including the precoded second message on the beams designated by the indicated precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 31, Raghavan teaches a wireless communication device, comprising: means for receiving a first message on a wireless network, the message indicating a precoder for utilization in sending beamformed transmissions, wherein the precoder designates a number of beams less than a maximum number of beams permitted by the wireless network; means for precoding a second message with the indicated precoder; and means for sending a transmission including the precoded second message on the beams designated by the precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 33, Raghavan teaches a non-transitory processor-readable storage medium storing processor-executable programming for causing a processing circuit to: receive a first message on a wireless network, the message indicating a precoder for utilization in sending beamformed transmissions, wherein the precoder designates a number of beams less than a maximum number of beams permitted by the wireless network; precode a second message with the indicated precoder; and send a beamformed transmission including the precoded second message on the beams designated by the indicated precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 35. A wireless communication device, comprising:
a transceiver;
a storage medium including at least one precoder codebook; and
a processor communicatively coupled to the transceiver and the storage medium,
the processor including a precoding feedback circuit configured to:
select a precoder from the at least one precoder codebook utilizing
reduced computation complexity, wherein the reduction in computation
complexity is a result of selecting a number of beams to be utilized for receiving
beamformed transmissions that are less than a maximum number of permitted
beams for combination in receiving beamformed transmissions, wherein the
selected number of beams is derived based on estimated channel conditions
indicating the selected number of beams provides at least substantially equal or
higher channel statistics compared to the maximum number of permitted beams;
and
transmit a report message via the transceiver, wherein the report message
indicates the selected precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 36, Raghavan teaches a wireless communication device, comprising:
device (see at least Fig. 7), comprising:
a transceiver (see at least Fig. 7 (735));
a memory (see at least Fig. 7(725) and ¶ [0104]); and
a processing circuit communicatively coupled to the transceiver and the
memory (see at least Fig. 7 (720)), the processing circuit configured to:
estimate channel statistics for a first beam combination including a
number of combined beams equal to a maximum allowed number of combined
beams (see at least ¶ [0077]; out of all beams, “first beam group”, determine top-k beams, “second beam group);
estimate channel statistics for a second beam combination including a
number of combined beams less than the maximum allowed number of
combined beams (see at least ¶ [0077]; “determine and communicate correlation information”); and
select the second beam combination for communications with a network
when the estimated channel statistics for the second beam combination are equal
to or higher than the estimated channel statistics for the first beam combination (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 37, Raghavan teaches a wireless communication device, comprising:
device (see at least Fig. 7), comprising:
a transceiver (see at least Fig. 7 (735));
a memory (see at least Fig. 7(725) and ¶ [0104]); and
a processing circuit communicatively coupled to the transceiver and the
memory (see at least Fig. 7 (720)), the processing circuit configured to:
generate a report message indicating estimated channel statistics for a
plurality of digital beams, wherein the report message indicates an amplitude of
zero for at least one digital beam that was estimated to have a non-zero amplitude; and
transmit the report message via the transceiver (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 38, Raghavan teaches a wireless communication device comprising: an antenna array sized and shaped for millimeter wave (mmWave) beam-based communications, the antenna array comprising a plurality of spaced-apart antenna elements; a receive chain configured to receive one or more wireless signals, via the antenna array, comprising a plurality of communication beams from another wireless communication device; a processing circuit configured to determine a first beam group from the plurality of communication beams, the first beam group comprising a number of beams lower than a number of allowed beams based on channel conditions; a transmit chain configured to transmit one or more wireless signals, via the antenna array, employing beams of the first beam group (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Regarding clam 39, Raghavan teaches the device of claim 38.  In addition, Raghavan teaches wherein the processing circuit is further configured to select a precoder based at least in part on the first beam group and the transmit chain is configured to transmit, via the antenna array, a report message indicating the selected precoder (see at least ¶¶ [0077], [0078]; “the UE 205 codebook correlation information may be fed back”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 17, 23, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan as applied to claims 1, 8, 15, 21, and 38 above, further in view of US 2020/0186207 A1 by Davydov et al. (hereafter referred to as Davydov).
Regarding clam 3, Raghavan teaches the wireless communication device of claim 1. 

In the same field of endeavor, Davydov teaches selecting a precoder from a type II codebook based on the beams associated with the second beam group (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raghavan with DAVYDOV in order to comply with codebook subset restrictions (Davydov ¶ [0002]).

Regarding clam 10, Raghavan teaches the method of claim 8.  
Raghavan does not specifically teach further comprising: selecting a precoder from a type II codebook based on the beams associated with the second beam group.
In the same field of endeavor, DAVYDOV teaches selecting a precoder from a type II codebook based on the beams associated with the second beam group (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raghavan with DAVYDOV in order to comply with codebook subset restrictions (Davydov ¶ [0002]).

Regarding clam 17, Raghavan teaches the wireless communication device of claim 15.

In the same field of endeavor, DAVYDOV teaches further comprising: means for selecting a precoder from a type II codebook based on the beams associated with the second beam group (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raghavan with DAVYDOV in order to comply with codebook subset restrictions (Davydov ¶ [0002]).

Regarding clam 23, Raghavan teaches the processor-readable storage medium of claim 21. 
Raghavan does not specifically teach further comprising processor-executable programming for causing a processing circuit to: select a precoder from a type II codebook based on the beams associated with the second beam group.
In the same field of endeavor, DAVYDOV teaches further comprising processor-executable programming for causing a processing circuit to: select a precoder from a type II codebook based on the beams associated with the second beam group (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raghavan with DAVYDOV in order to comply with codebook subset restrictions (Davydov ¶ [0002]).

Regarding clam 41, Raghavan teaches the device of claim 38. 
Raghavan does not specifically teach wherein the processing circuit utilizes a Type II codebook for selecting a precoder based on beams of the first beam group.
In the same field of endeavor, DAVYDOV teaches wherein the processing circuit utilizes a Type II codebook for selecting a precoder based on beams of the first beam group (see at least ¶ [0137]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raghavan with DAVYDOV in order to comply with codebook subset restrictions (Davydov ¶ [0002]).
Allowable Subject Matter
Claim 4, 5, 11, 12, 18, 19, 24, 25, 28, 30, 32, 34, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465